         Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     WILLIAM MORLOK, et al.                          CIVIL ACTION

                    v.                               NO. 17-4213

     THE CITY OF PHILADELPHIA


                      MEMORANDUM RE: SUMMARY JUDGMENT

Baylson, J.                                                                       August 28, 2020

I.      INTRODUCTION

        This case comes before the Court at the intersection of Philadelphia’s parking struggles

and its attempt to accommodate the increasing prevalence of electric vehicles within the city.

Plaintiffs William Morlok, Adam Novick, and Theodore Lewis (“Plaintiffs”) all took part in a

municipal program that provided that Philadelphia residents could install an electric vehicle

(“EV”) charging station at public parking spaces in front of their homes. However, the ordinance

did not grant any exclusivity to the resident who installed the charging station. Approximately ten

years after the program began, Philadelphia City Council amended the program to allow certain

times when combustion engine vehicles could park in the designated spaces.

        In response to the change in circumstances, Plaintiffs filed a Complaint against Defendant

the City of Philadelphia (the “City”) in this Court. Presently, the only remaining claim against the

City is that the City was unjustly enriched when it amended the EV program and allowed

combustion engine vehicles to park in the spots previously reserved exclusively for EVs. The City

has moved for summary judgment. For the reasons stated below, the City’s Motion for Summary

Judgment will be granted.




                                                 1
        Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 2 of 13




 II.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The material facts underlying this case are not in dispute. Although Plaintiffs filed a

“Statement of Disputed Facts,” they do not raise any factual disputes that are material to the

resolution of the City’s Motion. Therefore, the following facts are primarily drawn from the City’s

Statement of Undisputed Facts (ECF 56-2 “City’s SUF”).

       In 2007, the City passed an ordinance creating an EV program, which allowed certain

parking spaces in Philadelphia to be designated for exclusive, 24-hour EV parking if an applicant

met certain conditions and complied with the Philadelphia Parking Authority’s (the “PPA”)

application process. (City’s SUF ¶¶ 1–2.) The PPA application warned applicants that the

designated parking spaces “should not be treated as a personal parking spot.” (City’s SUF ¶ 4.)

Although the application process for each space was undertaken by an individual EV owner, the

space itself could be occupied by any EV, not just the applicant’s. (City’s SUF ¶ 3.) In other

words, the upshot of the 2007 EV program was that it excluded vehicles with combustion engines

from parking in the designated spaces.

       Each Plaintiff applied for, and received, a parking permit under the EV Program, and

installed a personal EV charging station at the parking space in front of his home. (City’s SUF

¶¶ 5–6.) As it currently stands, the chargers are each Plaintiff’s personal property, and are

connected to the owner’s private electricity meters. (City’s SUF ¶ 13.) Nobody can use the

charging stations without the owner’s permission.

       Following complaints by Philadelphia residents concerning how the EV program

exacerbated the City’s parking problems, Philadelphia City Council amended the EV ordinance in

2017. (City’s SUF ¶¶ 9–10.) The 2017 amendments placed a moratorium on the designation of

new EV parking spaces, and restricted the hours in which the existing spaces would be reserved




                                                2
        Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 3 of 13




for electric vehicles. (City’s SUF ¶ 10.) The spaces remained reserved for exclusive EV parking

overnight from 6:00 p.m. to 6:00 a.m., but vehicles with combustion engines could park in the

spaces in two-hour increments between 6:00 a.m. and 6:00 p.m. (City’s SUF ¶ 10.)

       Since the EV ordinance was passed in 2007, Plaintiffs have identified several City

publications that mention electric vehicles or the EV program:

   •   A Philadelphia Greenworks annual report from 2008 identified electric vehicles as an

       alternative to carbon emitting vehicles. The report noted that “locations to plug in electric

       vehicles were created on Laurel Street in Northern Liberties,” but did not identify those

       locations as part of the EV program. (ECF 61, Pls.’ Opp’n to Def. City of Philadelphia’s

       Mot. for Summ. J. “Pls.’ Opp’n” Ex. 13 at 31.)

   •   In a 2011 Greenworks report, the City explained that it received a grant “to install 20

       electric vehicle charging stations.” (Pls.’ Opp’n Ex. 14 at 4.) There is nothing to suggest

       that these charging stations were installed as part of the EV program.

   •   In 2012, a Greenworks report detailed the City’s progress in facilitating the use of electric

       vehicles by describing the City’s installation of several additional electric vehicle charging

       stations. (Pls.’ Opp’n Ex. 15 at 25.) Plaintiffs do not contend that these charging stations

       were installed as part of the EV program.

   •   A 2014 Greenworks report stated that the City’s initiative of “Faclitat[ing] the Use of

       Electric Vehicles” was “in progress.” (Pls.’ Opp’n Ex. 16 at 15.) The reported further

       noted that “the Streets Department issued regulations allowing Philadelphia residents who

       own or lease an electric vehicle to apply for a reserved electric vehicle parking space on

       the street in front of their residence.” (Pls.’ Opp’n Ex. 16 at 15.) The report did not mention

       any existing charging stations.



                                                 3
        Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 4 of 13




   •   In 2018, a Greenworks report discussed the creation of an Electric Vehicle Policy Task

       Force that would suggest EV policies to City Council “[t]o help prepare [the] City for these

       new [electric] vehicles . . . .” (Pls.’ Opp’n Ex. 17 at 6.) The EV program and the 2017

       amendments were not mentioned in the cited portion of the report, but the task force

       ultimately recommended ending the EV program.

Plaintiffs also identify a generalized statement about Philadelphia’s efforts to lower emissions, as

well as tweets from Philadelphia Mayor Jim Kenney about the City’s participation in a climate

change summit. (Pls.’ Opp’n Ex. 13 at 2; Pls.’ Opp’n Ex. 12.) Neither the cited statement, nor

Mayor Kenney’s tweets, mention the EV program or electric vehicles.

       To accompany the 2017 amendments, the City developed a task force. After seven months

of investigations and deliberations, the task force issued a report, and made several

recommendations to City Council. (City’s SUF ¶¶ 11–12.) Among other things, the task force

determined that the EV program was not scalable, and limited the availability of parking in

neighborhoods with EV spaces. (City’s SUF ¶¶ 12–15.) Concluding that the EV program was not

a viable long-term solution to expanding the City’s EV infrastructure, the task force recommended

closing the EV program to new applicants, and placing a sunset provision on the entire program.

(City’s SUF ¶ 12.)

       In 2018, after Plaintiffs filed their Complaint in this case, City Council accepted the task

force’s recommendations, and further amended the EV ordinance to close the application process

and set a sunset provision for the program in 2033. (City’s SUF ¶ 18–22.)

III.   PROCEDURAL HISTORY

       Plaintiffs filed a Complaint in this Court on September 21, 2017, alleging due process and

equal protection violations, as well as a claim for unjust enrichment. (ECF 1.) Following the




                                                 4
        Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 5 of 13




City’s Motion to Dismiss, the Court dismissed all three of Plaintiffs’ claims, without prejudice,

and with leave to amend. (ECF 23.) After Plaintiffs filed an Amended Complaint, (ECF 24), and

following a second Motion to Dismiss by the City, the Court dismissed Plaintiffs’ constitutional

claims, but denied the City’s Motion with respect to Plaintiffs’ unjust enrichment claim, (ECF 34.)

       The case proceeded to discovery, after which the City filed a Motion for Summary

Judgment. (ECF 56.) Plaintiffs filed an Opposition, (ECF 61), and the City filed a Reply, (ECF

62.) Plaintiffs also filed a Motion for Class Certification, (ECF 55), to which the City filed an

Opposition, (ECF 60.) Plaintiffs did not file a reply brief in support of their Motion for Class

Certification. On July 28, 2020, the Court held oral argument on both Motions. 1

IV.    LEGAL STANDARD

       Summary judgment is proper if the movant can establish “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute is genuine—and will preclude a grant of summary judgment—if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). If a fact “might affect the outcome of the suit under the

governing law,” the factual dispute is material and will allow the nonmovant to survive summary

judgment. Id. Only if “the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party” is a grant of summary judgment appropriate. Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). At the summary judgment stage, the

district court is obligated to “review the record as a whole and in the light most favorable to the

nonmovant, drawing reasonable inferences in its favor.” In re Chocolate Confectionary Antitrust




1
 Because the Court concludes that the City’s Motion for Summary Judgment will be granted, it
need not decide Plaintiffs’ Motion for Class Certification.


                                                5
          Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 6 of 13




Litig., 801 F.3d 383, 396 (3d Cir. 2015).

         It is the responsibility of the litigant seeking summary judgment to inform the district court

of the basis for its motion and identify the portions of the record that demonstrate the absence of a

genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where the

burden of proof on a particular issue rests with the nonmoving party at trial, the moving party’s

initial burden can be met by simply pointing out to the district court “that there is an absence of

evidence to support the nonmoving party’s case.” Id. at 325. Once the moving party has met its

initial burden, the nonmoving party must set forth specific facts—through citation to affidavits,

depositions, discovery documents, or other evidence—demonstrating the existence of a genuine

triable dispute. Fed. R. Civ. P. 56(c).

    V.   UNJUST ENRICHMENT IN PENNSYLVANIA

         Under Pennsylvania law, unjust enrichment is “the retention of a benefit conferred by

another, without offering compensation, in circumstances where compensation is reasonably

expected, and for which the beneficiary must make restitution.” Commonwealth by Shapiro v.

Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1034 (Pa. 2018) (quoting Rothlein v. Protnoff

Law Assocs., Ltd., 81 A.3d 816, 825 n.8 (Pa. 2013)). Unjust enrichment is a cause of action

sounding in quasi-contract, meaning that rather than imposing obligations based on reciprocal

promises or the intent of the parties, unjust enrichment imposes “obligations created by law for

reasons of justice.” Sevast v. Kakouras, 915 A.2d 1147, 1153 n.7 (Pa. 2007). 2

         The elements of a Pennsylvania unjust enrichment claim are that: (1) the plaintiff confers




2
 Unjust enrichment is typically “inapplicable when the relationship between parties is founded
upon a written agreement or express contract . . . .” Wilson Area Sch. Dist. v. Skepton, 895 A.2d
1250, 1254 (Pa. 2006). Neither party asserts the existence of a written agreement or an express
contract in this case.


                                                   6
         Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 7 of 13




a benefit on the defendant; (2) the defendant appreciates that benefit; and (3) the defendant accepts

and retains the benefits “under such circumstances that it would be inequitable for [the] defendant

to retain the benefit without payment of value.” Mark Hershey Farms, Inc. v. Robinson, 171 A.3d

810, 817 (Pa. Super. 2017) (quoting Discover Bank v. Stucka, 33 A.3d 82, 88 (Pa. Super. 2011)).

The focus of unjust enrichment is not necessarily on whether events have impaired the plaintiff’s

position, “but rather on whether the defendant has been unjustly enriched.” Styer v. Hugo, 619

A.2d 347, 350 (Pa. Super. 1993), aff’d 637 A.2d 276 (Pa. 1994).

VI.    PARTIES’ CONTENTIONS

       A. Plaintiffs

       Plaintiffs argue that by installing the EV chargers in front of their home, they conferred a

benefit on the City in two ways: (1) by expanding the City’s EV charging network; (2) by

increasing the City’s publicity and goodwill through the EV program. (Pls.’ Opp’n 9.) As support

for Plaintiffs’ argument that their participation in the EV program increased the City’s publicity

and goodwill, Plaintiffs raise Mayor Kenney’s tweets and the City’s statements in the Greenworks

reports as proof that their participation in the EV program had a positive effect on the City’s image.

(Pls.’ Opp’n 10–11.)

       At oral argument, Plaintiffs relied exclusively on the 2017 amendments to the EV

ordinance as the basis of their claim. (Oral Arg. Tr. 16:19–22.) Plaintiffs contend that, when the

City passed the 2017 amendments, the City became unjustly enriched because the amendments

rendered Plaintiffs’ charging stations inaccessible, and essentially took them away. (Pls.’ Opp’n

5–6; Oral Arg. Tr. 32:16–33:2.) According to Plaintiffs, whether this made it unjust for the City

to retain the benefits from the EV program is a question that must be resolved by a jury. (Pls.’

Opp’n 11–12.)




                                                  7
         Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 8 of 13




       B. The City

       The City asserts that Plaintiffs did not confer any benefit on the City that is cognizable

under a claim of unjust enrichment. The City argues that because it does not own or control the

charging stations, and Plaintiffs exercise complete control over them, Plaintiffs have not expanded

Philadelphia’s EV infrastructure in a way that benefits the City. (MSJ 9–11; Oral Arg. Tr. 6:9–

21.) Further, the City contends that the reputational benefits asserted by Plaintiffs are too

speculative to support a claim of unjust enrichment, and the evidence Plaintiffs raise is not

connected to the charging stations that allegedly conferred a benefit on the City. (MSJ 11–13;

Reply 10 n.6.)

       The City also argues that the its retention of any purported benefit could not be unjust

because Plaintiffs received a reciprocal benefit in the form of reduced competition for parking, and

the expansion of green programs in Philadelphia, both of which Plaintiffs value. (MSJ 15–17.)

VII.   DISCUSSION

       A. Plaintiffs Have Not Produced Evidence of a Benefit They Conferred on the City

       Plaintiffs have failed to produce evidence of a benefit they conferred on the City that is

cognizable under a claim of unjust enrichment, and Plaintiffs cannot cite a single state or federal

precedent to support the theory of unjust enrichment they advance. “A person confers a benefit

upon another if he gives to the other possession of or some other interest in money, land, chattels,

or choses in action, performs services beneficial to or at the request of the other, satisfies a debt or

a duty of the other, or in any way adds to the other's security or advantage.” Restatement (First)

of Restitution § 1, comment b. Plaintiffs retain complete ownership and control over their personal

charging stations, and therefore the City cannot be considered enriched by the installation of the




                                                   8
         Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 9 of 13




charging stations. Likewise, Plaintiffs’ theory of a reputational benefit is too speculative to support

a claim of unjust enrichment, and lacks evidentiary support in the record.

           1. Plaintiffs Retain Ownership and Control Over Their Charging Stations

       Plaintiffs’ argument that they expanded the City’s EV infrastructure is undercut by the

undisputed fact that the City exercises no control over Plaintiffs’ charging stations, which remain

Plaintiffs’ personal property.     Plaintiffs exclusively reap the tangible benefits of the EV

infrastructure created by the charging stations, and, at oral argument, Plaintiffs confirmed that they

have no desire for the City to take control of the charging stations. (Oral Arg. Tr. 15:1–2.)

Plaintiffs cite no precedent for the proposition that a plaintiff’s personal property can confer a

benefit on a defendant when the plaintiff exercises complete control over that property. Indeed,

Plaintiffs would appear to be entirely within their rights to remove the charging station if they

desired to do so. The City cannot have been unjustly enriched if Plaintiffs can freely revoke the

infrastructure that supposedly conferred a benefit on the City. Plaintiffs have not, therefore,

expanded the City’s EV infrastructure in any way that supports a claim of unjust enrichment.

           2. Plaintiffs Have Not Shown That They Conferred a Reputational Benefit on the
              City

       Plaintiffs’ argument that the existence of the EV charging stations conferred a reputational

benefit on the City is too speculative to support a claim for unjust enrichment. Plaintiffs have not

identified any basis in law for holding a city liable under a theory of unjust enrichment simply

because a resident’s actions indirectly support the city’s publicity efforts. Such a speculative,

intangible benefit is simply not recoverable under a claim of unjust enrichment. Cf. Feather v.

United Mine Workers of Am., 711 F.2d 530, 541 (3d Cir. 1983) (holding that the enhancement of

union organizing efforts was the “type of speculative, intangible benefit [that] is not within the

definition of unjust enrichment” such that it would justify imposing prejudgment interest).



                                                  9
        Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 10 of 13




       Further, Plaintiffs have not produced any evidence capable of establishing a connection

between their participation in the EV program, and any enhancement of the City’s reputation or

promotion of Philadelphia as a green city. The evidence Plaintiffs advance shows only that the

City promoted efforts to lower emissions and integrate electric vehicles. It does not link the City’s

reputation to Plaintiffs’ participation in the EV program.

       Plaintiffs raise a handful of statements nestled within hundreds of pages of City reports that

mention electric vehicles in a general way, and several tweets by Mayor Kenney highlighting the

City’s participation in a global climate change summit. But Plaintiffs have provided no evidence

that their charging stations served as the basis for these statements, or that the statements would

have been impossible without their participation. In all of the City’s reports, Plaintiffs identify

only one mention of the EV program: a discussion of the Philadelphia Streets Department’s

regulations that allowed residents to begin the process of participating in the EV program. But

this statement does not relate to any existing EV infrastructure, and certainly does not reference

Plaintiffs’ charging stations.   That statement, therefore, cannot be connected to Plaintiffs’

participation in the EV program.

       At bottom, Plaintiffs have failed to identify any statement by the City that leveraged

Plaintiffs’ charging stations to promote Philadelphia as a green city. All Plaintiffs’ evidence shows

is that the City generally viewed electric vehicles as a way to advance green initiatives, and that

there were plans to promote electric vehicle usage throughout Philadelphia. It does not show that

these initiatives actually enhanced the City’s reputation, or that the charging stations Plaintiffs

installed in any way affected the City’s reputation. If Plaintiffs’ charging stations did confer a

reputational benefit on the City, Plaintiffs have not directed the Court to any evidence of it.

       In addition, even if Plaintiffs’ evidence did represent a cognizable reputational benefit to




                                                 10
        Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 11 of 13




the City, Plaintiffs have offered no method of calculating its value. When a defendant is found to

have been unjustly enriched, the plaintiff is entitled to restitution from the defendant. Wilson Area

Sch. Dist. v. Skepton, 895 A.2d 1250, 1254 (Pa. 2006). However, such damages are not

recoverable if they are speculative, or cannot “be established with reasonable certainty.” Spang &

Co. v. U.S. Steel Corp., 545 A.2d 861, 866 (Pa. 1988). Plaintiffs have offered no method by which

to identify or measure the reputational benefits they contend they conferred on the City. Any

possible reputational value Plaintiffs’ charging stations added in the context of the City’s complex

campaign about its green infrastructure is not the type of calculation a lay jury can reasonably be

expected to undertake without resorting to speculation.

       Under Plaintiffs’ theory of unjust enrichment, EV charging stations in private garages

would provide a similar benefit to the City—adding to the EV infrastructure within the City and

energizing the City’s green image. But the City certainly could not be found to be unjustly

enriched through private charging stations in private garages. That Plaintiffs’ theory of unjust

enrichment would apply to their charging stations, but not to those installed in garages, would

create an untenable inconsistency in the doctrine of unjust enrichment. Plaintiffs have not provided

evidence from which a reasonable jury could find that Plaintiffs conferred a benefit on the City.

        B. Plaintiffs Have Not Shown a Genuine Issue of Fact Concerning Whether it was
           Unjust for the City to Amend the EV Ordinance

       The doctrine of unjust enrichment “does not apply simply because the defendant may have

benefited as a result of the actions of the plaintiff.” AmeriPro Search, Inc. v. Fleming Steel Co.,

787 A.2d 988, 991 (Pa. Super. 2001) (citing Styer, 619 A.2d at 350). Instead, to sustain a claim

for unjust enrichment, Plaintiffs “must show that [the City] wrongfully secured or passively

received a benefit that it would be unconscionable for [it] to retain.” Roman Mosaic & Tile Co.,

Inc. v. Vollrath, 313 A.2d 305, 307 (Pa. Super. 1973) (en banc) (citing In re Brereton’s Estate, 130



                                                 11
        Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 12 of 13




A.2d 453, 457 (Pa. 1957)). Plaintiffs have failed to present any acceptable theory to demonstrate

that the City’s amendment resulted in the unjust retention of a benefit.

       At oral argument, Plaintiffs confirmed that their unjust enrichment claim hinges on the

City’s 2017 amendments to the EV ordinance. (Oral Arg. Tr. 16:19–22.) Plaintiffs sole argument

is that the amendments were unjust because they took Plaintiffs’ charging stations away from them.

But this conception distorts how the EV program functioned. Before the 2017 amendments,

Plaintiffs did not have exclusive access to the designated parking spaces in front of their homes

such that the space could be considered their personal space. In fact, the PPA’s application

specifically informed applicants that they should not consider the designated space as their

personal parking spot. (City’s SUF ¶ 4.) The EV spaces were open to any electric vehicle, and

only combustible engine vehicles could not park in the designated spaces.

       Plaintiffs never had an exclusive, guaranteed right to park at the designated EV parking

spaces. There was always the possibility that another electric vehicle would park in the designated

space where Plaintiffs installed their charging stations. Plaintiffs’ theory of unjust enrichment

completely ignores that parking is a transitory fact. The availability of parking at any given place

varies depending on the time of the day, the number of vehicles seeking a parking space, and

whether an individual is willing to go to a garage, or prefers a street space with a parking meter

and time limitations. These variables can be affected by a number of factors, including the parking

space’s location in the city, the traffic density in the area, and a variety of economic factors.

Plaintiffs’ theory does not account for any of these considerations. While the 2017 amendments

opened the spaces to vehicles with combustible engines during certain hours, it did not take away

any vested interest Plaintiffs had in the designated parking spaces, because Plaintiffs never had a

vested interest to begin with.




                                                12
         Case 2:17-cv-04213-MMB Document 68 Filed 08/28/20 Page 13 of 13




         Finally, the City was within its right to amend the EV ordinance in 2017. Plaintiffs do not

 cite any precedent to support their argument that a valid change of law can render a defendant’s

 retention of a benefit unjust. To the contrary, Pennsylvania law allows a city to change the law on

 a matter of public concern without being subject to a claim for unjust enrichment. See Garofolo,

 Curtiss, Lambert & MacLean, Inc. v. Commonwealth Dep’t of Revenue, 648 A.2d 1329, 1334–35

 (Pa. Cmwlth. 1994) (finding that the Commonwealth was not unjustly enriched by changing the

 law to circumscribe when a company’s net operating loss can be carried forward and decrease its

 present tax liability). Plaintiffs cannot depend on the City’s use of legitimate legislative process

 to support their unjust enrichment claim. Because Plaintiffs have failed to present evidence that

 supports a viable theory of unjust enrichment, the City’s Motion for Summary Judgment will be

 granted. 3

VIII.    CONCLUSION

         For the reasons stated above, the City’s Motion for Summary Judgment will be granted.

 An appropriate Order follows.




 3
   Plaintiffs have renewed a previously-denied request to depose members of Philadelphia City
 Council about the legislative history behind the 2017 amendments to the EV ordinance. (Pls.’
 Opp’n 12–13.) Plaintiffs’ renewed request will be denied as they have not demonstrated how such
 discovery would lead to relevant, admissible evidence concerning their unjust enrichment claim.


                                                 13
